Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, Figs. 4A-4C, and indication claims 1-5 and 11-15 read on the elected species in the reply filed on 06/24/2022 is acknowledged.  Claims 6-10 and 16-20 been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
The traversal is on the ground(s) that “… it should be no undue burden on the Examiner to consider all claims in the single application because … the fourth region in Groups I, II, III and IV are similar … this Election should also be overcome and withdrawn” are noted.  They are not found persuasive because the species are independent and distinct from each other and because examination of each species will necessitate disparate searches which would clearly pose a burden as clearly shown by the examiner in the requirement.  Applicant is not entitled to examination of multiple independent inventions in one application.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor (3,443,684).  Taylor discloses a corner structure (14; see Fig. 7 below) comprising a first region (20) having at least one slit (46; Fig. 3) which is inherently capable to receive one of the corners of a baseboard is inserted into the slit, a second region (28, 30) adjacent to the first region, a first fold line (24) located between the first region and the second region, the second region is folded with the first fold line as an axis to be perpendicular to the first region (Figs. 2-3), a third region (26, 28) adjacent to the first region and having a clamping groove (a space with a thickness of a strip of material 32 defined between the two sections 26, 28; Fig. 4), a second fold line (24) located between the first region and the third region and the third region is folded with the second fold line as an axis to be perpendicular to the first region, and a fourth region (38, 40, 42, 44) adjacent to the second region and the third region.  The second fold line is extended to be between the second region and the fourth region, the fourth region has a fixing part (40, 44; Fig. 4) and the fourth region is folded with the second fold line as a axis to overlap the third region and the fixing part is inserted into the clamping groove.

    PNG
    media_image1.png
    351
    580
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Dickie et al. (5,184,727; hereinafter Dickie).  Taylor discloses a packaging cover (10; Fig. 1) comprising a plurality of sheets (12) and at least one corner structure (14) as above for protecting the sheets from damage during shipping and handling.  Taylor also discloses the other claimed limitations except for a baseboard having a plurality of corners and one of the corners of the baseboard is inserted into the slit as claimed.  Dickie teaches a packaging cover (100; Fig. 10) comprising a baseboard (104) having a plurality of corners with each corner having a pair of openings (108), and at least one corner structure (102) having a pair of protruding locking members (106) engaged with the pair of openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Dickie to modify the packaging cover of Taylor so the packaging cover is constructed to include a baseboard having a plurality of corners and one of the corners of the baseboard is inserted into the slit in the first region to provide an additional protection for the plurality of sheets.

Allowable Subject Matter
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736